Exhibit 10.1

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of April 4,
2017 (this “Agreement”), is by and among HESS MIDSTREAM PARTNERS LP, a Delaware
limited partnership (the “Partnership”), HESS MIDSTREAM PARTNERS GP LP, a
Delaware limited partnership (“MLP GP LP”), HESS MIDSTREAM PARTNERS GP LLC, a
Delaware limited liability company and the general partner of MLP GP LP and the
Partnership (“MLP GP LLC”), HESS CORPORATION, a Delaware corporation (“Hess”),
HESS INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership (“HIP LP”), HESS
INFRASTRUCTURE PARTNERS GP LLC, a Delaware limited liability company and the
general partner of HIP LP (“HIP LLC”), HESS INVESTMENTS NORTH DAKOTA LLC, a
Delaware limited liability company (“HINDL”), HESS MIDSTREAM HOLDINGS LLC, a
Delaware limited liability company (“Midstream Holdings”), HESS NORTH DAKOTA
EXPORT LOGISTICS OPERATIONS LP, a Delaware limited partnership (“Logistics
Opco”), HESS NORTH DAKOTA EXPORT LOGISTICS LLC, a Delaware limited liability
company (“Logistics LLC”), HESS NORTH DAKOTA EXPORT LOGISTICS GP LLC, a Delaware
limited liability company (“Logistics GP”), HESS NORTH DAKOTA EXPORT LOGISTICS
HOLDINGS LLC, a Delaware limited liability company (“Logistics Holdings”), HESS
TGP OPERATIONS LP, a Delaware limited partnership (“HTGP Opco”), HESS TGP GP
LLC, a Delaware limited liability company (“HTGP GP”), HESS TGP HOLDINGS LLC, a
Delaware limited liability company (“HTGP Holdings”), HESS TIOGA GAS PLANT LLC,
a Delaware limited liability company (“HTGP LLC”), HESS NORTH DAKOTA PIPELINES
OPERATIONS LP, a Delaware limited partnership (“Gathering Opco”), HESS NORTH
DAKOTA PIPELINES GP LLC, a Delaware limited liability company (“Gathering GP”),
HESS NORTH DAKOTA PIPELINES HOLDINGS LLC, a Delaware limited liability company
(“Gathering Holdings”), HESS NORTH DAKOTA PIPELINES LLC, a Delaware limited
liability company (“Gathering LLC”), HESS MENTOR STORAGE HOLDINGS LLC, a
Delaware limited liability company (“Mentor Holdings”), and HESS MENTOR STORAGE
LLC, a Delaware limited liability company (“Mentor LLC”) (each, a “Party” and
collectively, the “Parties”).

RECITALS

WHEREAS, MLP GP LLC and Hess caused the formation of the Partnership pursuant to
the Delaware Revised Uniform Limited Partnership Act (as amended from time to
time, the “Delaware Partnership Act”) for the purpose of owning, operating,
developing and acquiring midstream assets to provide services to Hess and
third-party crude oil and natural gas producers, as well as engaging in any
business activity that is approved by the Partnership’s general partner and that
lawfully may be conducted by a limited partnership organized under the Delaware
Partnership Act;

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

  1. On January 15, 2014, Midstream Holdings formed MLP GP LLC under the
Delaware Limited Liability Company Act (as amended from time to time, the
“Delaware LLC Act”) and contributed $10,000 to MLP GP LLC in exchange for a 100%
limited liability company interest in MLP GP LLC.



--------------------------------------------------------------------------------

  2. On January 17, 2014, Hess, as the initial limited partner, and MLP GP LLC,
as the general partner, formed the Partnership under the Delaware Partnership
Act and each contributed $10,000 to the Partnership in exchange for a 50%
limited partner interest and a 50% general partner interest, respectively, in
the Partnership.

 

  3. On May 21, 2015, HIP LP (under the name “Hess USA Investment LP”), as the
initial limited partner, and MLP GP LLC, as the general partner, formed MLP GP
LP under the Delaware Partnership Act (under the name “Hess North America LP”)
and each contributed $10,000 to MLP GP LP in exchange for a 50% limited partner
interest and a 50% general partner interest, respectively, in MLP GP LP.

 

  4. As of June 22, 2015, following the consummation of the transactions set
forth in the Pre-Closing Restructuring Agreement and the Pre-Closing
Distribution Agreement:

 

  (a) HINDL owned (i) a 100% limited liability company interest in Hess TGP
Finance Company LLC, a Delaware limited liability company (“HTGP Finco”), and
(ii) (A) a 50% limited liability company interest in HIP LLC and (B) a 50%
limited partner interest in HIP LP;

 

  (b) HTGP Finco owned the remaining (i) 50% limited liability company interest
in HIP LLC and (ii) 50% limited partner interest in HIP LP;

 

  (c) HIP LLC owned a 0% non-economic general partner interest in HIP LP and was
the sole general partner of HIP LP;

 

  (d) HIP LP owned (i) a 100% limited liability company interest in each of HTGP
GP, Logistics GP, Mentor Holdings and Midstream Holdings; (ii) a 50% partnership
interest (constituting 100% of the limited partner interests) in each of the
Partnership and MLP GP LP; and (iii) a 99% partnership interest (constituting
100% of the limited partner interests) in each of HTGP Opco and Logistics Opco;
and (iv) a 100% limited liability company interest in Gathering Holdings;

 

  (e) HTGP GP owned a 1% partnership interest (constituting 100% of the general
partner interests) in HTGP Opco; HTGP Opco owned, directly or indirectly, a 100%
limited liability company interest in each of HTGP Holdings and HTGP LLC;

 

  (f) Logistics GP owned a 1% partnership interest (constituting 100% of the
general partner interests) in Logistics Opco; Logistics Opco owned, directly or
indirectly, a 100% limited liability company interest in each of Logistics
Holdings, Logistics LLC, Hess Tank Cars Holdings LLC, a Delaware limited
liability company (“Tank Cars Holdings”), Hess Tank Cars LLC, a Delaware limited
liability company (“Tank Cars LLC”), Hess Tank Cars II Holdings LLC, a Delaware
limited liability company (“Tank Cars II Holdings”), and Hess Tank Cars II LLC,
a Delaware limited liability company (“Tank Cars II LLC”);

 

2



--------------------------------------------------------------------------------

  (g) Gathering Holdings owned a 100% limited liability company interest in
Gathering LLC;

 

  (h) Mentor Holdings owned a 100% limited liability company interest in Mentor
LLC; and

 

  (i) Midstream Holdings owned a 100% limited liability company interest in MLP
GP LLC; MLP GP LLC owned a 50% partnership interest (constituting 100% of the
general partner interests) in each of the Partnership and MLP GP LP.

 

  5. On July 1, 2015, GIP II Blue Holding Partnership, L.P., a Delaware limited
partnership (“GIP”), purchased from HTGP Finco (i) a 50% limited liability
company interest in HIP LLC and (ii) a 50% limited partner interest in HIP LP.

 

  6. On July 9, 2015, (a) HIP LP contributed an amount equal to $400,000 to
Midstream Holdings and an amount equal to $300,000 to the Partnership;
(b) Midstream Holdings contributed an amount equal to $400,000 to MLP GP LLC;
and (c) MLP GP LLC contributed an amount equal to $400,000 to the Partnership.

 

  7. On December 30, 2016, (i) Logistics LLC distributed a 100% limited
liability company interest in Tank Cars Holdings to Logistics Holdings,
Logistics Holdings was admitted as a substitute member of Tank Cars Holdings and
immediately following such admission, Logistics LLC ceased to be a member of
Tank Cars Holdings; (ii) Logistics Holdings distributed a 100% limited liability
company interest in Tank Cars Holdings to Logistics Opco, Logistics Opco was
admitted as a substitute member of Tank Cars Holdings and immediately following
such admission, Logistics Holdings ceased to be a member of Tank Cars Holdings;
(iii) Logistics Opco distributed (A) a 1% limited liability company interest in
Tank Cars Holdings to Logistics GP and (B) a 99% limited liability company
interest in Tank Cars Holdings to HIP LP, Logistics GP and HIP LP were admitted
as substitute members of Tank Cars Holdings and immediately following such
admissions, Logistics Opco ceased to be a member of Tank Cars Holdings; and
(iv) Logistics GP distributed a 1% limited liability company interest in Tank
Cars Holdings to HIP LP, HIP LP was admitted as a substitute member of Tank Cars
Holdings and immediately following such admission, Logistics GP ceased to be a
member of Tank Cars Holdings.

 

  8. On February 17, 2017, each of the following occurred:

 

  (a) The Partnership formed Gathering GP under the Delaware LLC Act and
contributed $100 to Gathering GP in exchange for a 100% limited liability
company interest in Gathering GP.

 

  (b)

The Partnership, as the initial limited partner, and Gathering GP, as the
general partner, formed Gathering Opco under the Delaware Partnership Act; the

 

3



--------------------------------------------------------------------------------

  Partnership contributed $9,900 to Gathering Opco in exchange for a 99% limited
partner interest and Gathering GP contributed $100 to Gathering Opco in exchange
for a 1% general partner interest, respectively, in Gathering Opco.

 

  9. On March 15, 2017, the Partnership entered into a $300.0 million unsecured
revolving credit facility with JPMorgan Chase Bank, N.A., as the administrative
agent, and several other commercial lending institutions in certain other roles
and as lenders and letter of credit issuing banks.

 

  10. On the day prior to the Closing Date, each of the following will occur:

 

  (a) HIP LP will transfer its 43.0556% limited partner interest in the
Partnership (the “Initial LP Interest”) to MLP GP LP, MLP GP LP will be admitted
as a limited partner of the Partnership and HIP LP will cease to be a limited
partner of the Partnership;

 

  (b) (i) MLP GP LP will exchange the Initial LP Interest for a 43.0556% general
partner interest in the Partnership and will be admitted as a general partner of
the Partnership and will cease to be a limited partner of the Partnership and
(ii) simultaneously with the foregoing clause (i), MLP GP LLC will exchange its
56.9444% general partner interest in the Partnership for a 56.9444% limited
partner interest in the Partnership (the “New LP Interest”), will be admitted as
a limited partner of the Partnership and will cease to be a general partner of
the Partnership;

 

  (c) MLP GP LLC will distribute the New LP Interest to Midstream Holdings,
Midstream Holdings will be admitted to the Partnership as a limited partner and
MLP GP LLC will cease to be a limited partner of the Partnership, and, effective
as of the day prior to the Closing Date, MLP GP LLC, Midstream Holdings and MLP
GP LP will enter into the Current Partnership Agreement;

 

  (d) Midstream Holdings will distribute 100% of the limited liability company
interests in MLP GP LLC to HIP LP; and

 

  (e) MLP GP LLC (i) will exchange 100% of its existing general partner interest
in MLP GP LP into a 50% limited partner interest and a 0% non-economic general
partner interest in MLP GP LP and (ii) will distribute its 50% limited partner
interest in MLP GP LP to HIP LP.

WHEREAS, at the times specified in Article II, each of the matters provided for
in Article II will occur in accordance with its respective terms;

WHEREAS, if the Over-Allotment Option (as defined herein) is exercised, each of
the matters provided for in Article III will occur in accordance with its
respective terms; and

 

4



--------------------------------------------------------------------------------

WHEREAS, the stockholders, boards of directors, members or partners of the
Parties have taken or caused to be taken all corporate, limited liability
company and partnership action, as the case may be, required to approve the
transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Additional Rolling Stock” means, to the extent owned, and capable of being
transferred, by HIP LP or its subsidiaries at the time of any request by
Logistics GP pursuant to Section 5.3, (i) the 956 crude oil rail cars
constructed to American Association of Railroads Petition 1577 (CPC-1232)
standards owned by Hess Tank Cars LLC as of the Closing Date, (ii) any rail cars
exchanged for the rail cars described in the foregoing clause (i) or (iii) any
other consideration received for the rail cars described in the foregoing
clauses (i) or (ii).

“Affiliate” has the meaning set forth in the Partnership Agreement.

“Closing Date” means the date on which the closing of the Initial Public
Offering occurs.

“Closing Time” means the time of closing on the Closing Date pursuant to the
Underwriting Agreement.

“Common Unit” has the meaning set forth in the Partnership Agreement.

“Current Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of the Partnership, dated effective as of the
day prior to the Closing Date.

“Deferred Issuance” has the meaning set forth in the Partnership Agreement.

“Effective Time” means 12:01 a.m. Eastern Time on the Closing Date.

“Expansion Capital Expenditures” has the meaning set forth in the Partnership
Agreement.

“Gathering Holdings LLC Agreement” means the limited liability company agreement
of Gathering Holdings, as amended.

“Gathering Opco Partnership Agreement” means the Amended and Restated Agreement
of Limited Partnership of Gathering Opco, dated as of the Closing Date.

 

5



--------------------------------------------------------------------------------

“Gathering Percentage Equity Interest” has the meaning set forth for “Percentage
Equity Interest” in the Gathering Opco Partnership Agreement.

“General Partner Interest” has the meaning set forth in the Partnership
Agreement.

“HTGP GP LLC Agreement” means the limited liability company agreement of HTGP
GP, as amended.

“HTGP Opco Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of HTGP Opco, dated as of the Closing Date.

“HTGP Percentage Equity Interest” has the meaning set forth for “Percentage
Equity Interest” in the HTGP Opco Partnership Agreement.

“Incentive Distribution Right” has the meaning set forth in the Partnership
Agreement.

“Initial Public Offering” means the purchase and sale of Common Units to the
Underwriters pursuant to the Underwriting Agreement.

“Logistics GP LLC Agreement” means the limited liability company agreement of
Logistics GP, as amended.

“Logistics Opco Partnership Agreement” means the Amended and Restated Agreement
of Limited Partnership of Logistics Opco, dated as of the Closing Date.

“Logistics Percentage Equity Interest” has the meaning set forth for “Percentage
Equity Interest” in the Logistics Opco Partnership Agreement.

“Maintenance Capital Expenditure” has the meaning set forth in the Partnership
Agreement.

“Mentor Holdings LLC Agreement” means the limited liability company agreement of
Mentor Holdings, as amended.

“Offering” means the initial public offering of the Partnership’s Common Units
pursuant to the Registration Statement.

“Option Period” means the period from the Closing Date to the date that is
thirty days after the Closing Date.

“Other Projects” means the projects set forth on Exhibit A under the heading
“Other Projects.”

“Over-Allotment Option” has the meaning set forth in the Partnership Agreement.

 

6



--------------------------------------------------------------------------------

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date.

“Partnership Group” has the meaning set forth in the Partnership Agreement.

“Pre-Closing Restructuring Agreement” means that certain Takota Pre-Closing
Restructuring Agreement, dated as of June 18, 2015, by and among Hess, HIP LP,
HINDL, HTGP Finco and the other parties thereto.

“Pre-Closing Distribution Agreement” means that certain Distribution Agreement,
dated as of June 19, 2015, by and between HINDL and HTGP Finco.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the United States Securities and Exchange Commission (Registration
No. 333-198896), as amended.

“Sponsor Entities” means HIP LP and each of its Affiliates (other than the
Partnership Group).

“Subordinated Unit” has the meaning set forth in the Partnership Agreement.

“Unanticipated Maintenance Capital Expenditure” means any Maintenance Capital
Expenditure that is not set forth on Exhibit A and is related to the business
and operations of HTGP Opco, Gathering Opco, Logistics Opco, Mentor Holdings or
any of their respective subsidiaries.

“Uncompleted Projects” means the projects set forth on Exhibit A under the
heading “Uncompleted Projects.”

“Underwriters” means the members of the underwriting syndicate listed in the
Underwriting Agreement.

“Underwriting Agreement” means the firm commitment underwriting agreement
entered into by and among the Partnership, the underwriters named in the
Registration Statement with respect to the Offering and the other parties
thereto.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Each of the following transactions set forth in Sections 2.1 through 2.8 shall
be completed as of the Effective Time in the order set forth herein:

2.1    Execution of the Partnership Agreement. Midstream Holdings and MLP GP LP
shall amend and restate the Current Partnership Agreement by executing the
Partnership Agreement in substantially the form included in Appendix A to the
Registration Statement, with such changes as Midstream Holdings and MLP GP LP
may agree.

 

7



--------------------------------------------------------------------------------

2.2    Transfers of Interests in HTGP Opco and Logistics Opco. HIP LP hereby
transfers a (a) 19% limited partner interest in HTGP Opco to HTGP GP, which
limited partner interest is hereby re-designated as a general partner interest
in HTGP Opco, and (b) 19% limited partner interest in Logistics Opco to
Logistics GP, which limited partner interest is hereby re-designated as a
general partner interest in Logistics Opco.

2.3    Contribution of Tioga Gas Plant Assets.

(a)    Notwithstanding any provision of the HTGP GP LLC Agreement to the
contrary, HIP LP hereby contributes to MLP GP LP, as a capital contribution, a
portion of HIP LP’s limited liability company interests in HTGP GP with a value
equal to 2% of the equity value of HTGP GP (the “HTGP Interest”), and MLP GP LP
hereby accepts the HTGP Interest as a capital contribution from HIP LP.
Notwithstanding any provision of the HTGP GP LLC Agreement to the contrary, MLP
GP LP is hereby admitted to HTGP GP as a member of HTGP GP and hereby agrees
that it is bound by the HTGP GP LLC Agreement. HIP LP hereby continues as a
member of HTGP GP with respect to the portion of its limited liability company
interest in HTGP GP not transferred to MLP GP LP.

(b)    Notwithstanding any provision of the HTGP GP LLC Agreement to the
contrary, HIP LP hereby contributes to the Partnership, as a capital
contribution, all right, title and interest in and to all of HIP LP’s remaining
limited liability company interest in HTGP GP, and the Partnership hereby
accepts such capital contribution from HIP LP. Notwithstanding any provision of
the HTGP GP LLC Agreement to the contrary, the Partnership is hereby admitted to
HTGP GP as a member of HTGP GP and hereby agrees that it is bound by the HTGP GP
LLC Agreement. Immediately following such admission, HIP LP shall and does
hereby cease to be a member of HTGP GP and shall thereupon cease to have or
exercise any right or power as a member of HTGP GP, and HTGP GP is hereby
continued without dissolution.

2.4    Contribution of Gathering Assets.

(a)    Notwithstanding any provision of the Gathering Holdings LLC Agreement to
the contrary, HIP LP hereby contributes to MLP GP LP, as a capital contribution,
all right, title and interest in and to a portion of HIP LP’s limited liability
company interests in Gathering Holdings with a value equal to 0.4% of the equity
value of Gathering Holdings (the “GP Gathering Interest”), and MLP GP LP hereby
accepts the GP Gathering Interest as a capital contribution from HIP LP.
Notwithstanding any provision of the Gathering Holdings LLC Agreement to the
contrary, MLP GP LP is hereby admitted to Gathering Holdings as a member of
Gathering Holdings and hereby agrees that it is bound by the Gathering Holdings
LLC Agreement. HIP LP hereby continues as a member of Gathering Holdings with
respect to the portion of its limited liability company interest in Gathering
Holdings not transferred to MLP GP LP.

(b)    Notwithstanding any provision of the Gathering Holdings LLC Agreement to
the contrary, HIP LP hereby contributes (i) to the Partnership, as a capital
contribution, all right, title and interest in and to a portion of HIP LP’s
limited liability company interests in Gathering Holdings with a value equal to
19.6% of the equity value of Gathering Holdings (the “MLP Gathering Interest”)
and (ii) to Gathering Opco, as a capital contribution, all right, title and
interest in and to the remainder of HIP LP’s limited liability company interests
in Gathering

 

8



--------------------------------------------------------------------------------

Holdings (the “Opco Gathering Interest”), and the Partnership and Gathering Opco
hereby accept the MLP Gathering Interest and the Opco Gathering Interest,
respectively, as a capital contribution from HIP LP. Notwithstanding any
provision of the Gathering Holdings LLC Agreement to the contrary, each of the
Partnership and Gathering Opco is hereby admitted to Gathering Holdings as a
member of Gathering Holdings and hereby agrees that it is bound by the Gathering
Holdings LLC Agreement. Immediately following such admissions, HIP LP shall and
does hereby cease to be a member of Gathering Holdings and shall thereupon cease
to have or exercise any right or power as a member of Gathering Holdings, and
Gathering Holdings is hereby continued without dissolution. Notwithstanding any
provision of the Gathering Opco Partnership Agreement to the contrary, HIP LP is
hereby admitted as a limited partner of Gathering Opco.

(c)    Notwithstanding any provision of the Gathering Holdings LLC Agreement to
the contrary, MLP GP LP hereby contributes to the Partnership, as a capital
contribution, all right, title and interest in and to the GP Gathering Interest,
and the Partnership hereby accepts the GP Gathering Interest as a capital
contribution from MLP GP LP. Immediately following such contribution, MLP GP LP
shall and does hereby cease to be a member of Gathering Holdings and shall
thereupon cease to have or exercise any right or power as a member of Gathering
Holdings, and Gathering Holdings is hereby continued without dissolution.

(d)    Notwithstanding any provision of the Gathering Holdings LLC Agreement to
the contrary, the Partnership hereby contributes to Gathering GP, as a capital
contribution, all right, title and interest in and to the GP Gathering Interest
and the MLP Gathering Interest (collectively, the “Gathering Interest”), and
Gathering GP hereby accepts the Gathering Interest as a capital contribution
from the Partnership. Notwithstanding any provision of the Gathering Holdings
LLC Agreement to the contrary, Gathering GP is hereby admitted to Gathering
Holdings as a member of Gathering Holdings and hereby agrees that it is bound by
the Gathering Holdings LLC Agreement. Immediately following such contribution,
the Partnership shall and does hereby cease to be a member of Gathering Holdings
and shall thereupon cease to have or exercise any right or power as a member of
Gathering Holdings, and Gathering Holdings is hereby continued without
dissolution.

(e)    Notwithstanding any provision of the Gathering Holdings LLC Agreement to
the contrary, Gathering GP hereby contributes to Gathering Opco, as a capital
contribution, all right, title and interest in and to the Gathering Interest,
and Gathering Opco hereby accepts the Gathering Interest as a capital
contribution from Gathering GP. Immediately following such contribution,
Gathering GP shall and does hereby cease to be a member of Gathering Holdings
and shall thereupon cease to have or exercise any right or power as a member of
Gathering Holdings, Gathering Opco hereby continues as the sole member of
Gathering Holdings, and Gathering Holdings is hereby continued without
dissolution.

(f)    Notwithstanding any provision of the Gathering Opco Partnership Agreement
to the contrary, the Partnership hereby contributes to Gathering GP, as a
capital contribution, all right, title and interest in and to its limited
partner interest in Gathering Opco, and Gathering GP hereby accepts such limited
partner interest as a capital contribution from the Partnership. Immediately
following such contribution, the Partnership shall and does hereby cease to be a
limited partner of Gathering Opco and shall thereupon cease to have or exercise
any right or

 

9



--------------------------------------------------------------------------------

power as a limited partner of Gathering Opco, Gathering GP’s limited partner
interest in Gathering Opco is re-designated as a general partner interest, and
Gathering Opco is hereby continued without dissolution.

2.5    Contribution of Oil Export Logistics Assets.

(a)    Notwithstanding any provision of the Logistics GP LLC Agreement to the
contrary, HIP LP hereby contributes to MLP GP LP, as a capital contribution, a
portion of HIP LP’s limited liability company interests in Logistics GP with a
value equal to 2% of the equity value of Logistics GP (the “Logistics
Interest”), and MLP GP LP hereby accepts the Logistics Interest as a capital
contribution from HIP LP. Notwithstanding any provision of the Logistics GP LLC
Agreement to the contrary, MLP GP LP is hereby admitted to Logistics GP as a
member of Logistics GP and hereby agrees that it is bound by the Logistics GP
LLC Agreement. HIP LP hereby continues as a member of Logistics GP with respect
to the portion of its limited liability company interest in Logistics GP not
transferred to MLP GP LP.

(b)    Notwithstanding any provision of the Logistics GP LLC Agreement to the
contrary, HIP LP hereby contributes to the Partnership, as a capital
contribution, all right, title and interest in and to all of HIP LP’s remaining
limited liability company interest in Logistics GP, and the Partnership hereby
accepts such capital contribution from HIP LP. Notwithstanding any provision of
the Logistics GP LLC Agreement to the contrary, the Partnership is hereby
admitted to Logistics GP as a member of Logistics GP and hereby agrees that it
is bound by the Logistics GP LLC Agreement. Immediately following such
admission, HIP LP shall and does hereby cease to be a member of Logistics GP and
shall thereupon cease to have or exercise any right or power as a member of
Logistics GP, and Logistics GP is hereby continued without dissolution.

2.6    Contribution of Propane Storage Assets.

(a)    Notwithstanding any provision of the Mentor Holdings LLC Agreement to the
contrary, HIP LP hereby contributes to MLP GP LP, as a capital contribution, a
portion of HIP LP’s limited liability company interest in Mentor Holdings with a
value equal to 2% of the equity value of Mentor Holdings (the “Mentor Interest”
and, together with the HTGP Interest and the Logistics Interest,
the “Contributed Interests”), and MLP GP LP hereby accepts the Mentor Interest
as a capital contribution from HIP LP. Notwithstanding any provision of the
Mentor Holdings LLC Agreement to the contrary, MLP GP LP is hereby admitted to
Mentor Holdings as a member of Mentor Holdings and hereby agrees that it is
bound by the Mentor Holdings LLC Agreement. HIP LP hereby continues as a member
of Mentor Holdings with respect to the portion of its limited liability company
interest in Mentor Holdings not transferred to MLP GP LP.

(b)    Notwithstanding any provision of the Mentor Holdings LLC Agreement to the
contrary, HIP LP hereby contributes to the Partnership, as a capital
contribution, all right, title and interest in and to all of HIP LP’s remaining
limited liability company interests in Mentor Holdings, and the Partnership
hereby accepts such capital contribution from HIP LP. Notwithstanding any
provision of the Mentor Holdings LLC Agreement to the contrary, the Partnership
is hereby admitted to Mentor Holdings as a member of Mentor Holdings and hereby

 

10



--------------------------------------------------------------------------------

agrees that it is bound by the Mentor Holdings LLC Agreement. Immediately
following such admission, HIP LP shall and does hereby cease to be a member of
Mentor Holdings and shall thereupon cease to have or exercise any right or power
as a member of Mentor Holdings, and Mentor Holdings is hereby continued without
dissolution.

2.7    Consideration for HIP LP Contributions. In consideration for the
contributions to the Partnership described in Sections 2.3(b), 2.4(b)(i), 2.5(b)
and 2.6(b) above, the Parties acknowledge that HIP LP is entitled to receive
(a) 10,282,654 Common Units and 27,279,654 Subordinated Units, representing an
aggregate 67.47% limited partner interest in the Partnership (the “Closing Date
Common Units” and the “Closing Date Subordinated Units,” respectively), (b) the
cash distribution described in Section 2.13, below, and (c) a number of
additional Common Units or an additional cash distribution, or a combination of
both, after giving effect to any exercise of the Over-Allotment Option and the
Deferred Issuance (any such additional Common Units, the “Deferred Issuance
Units”). HIP LP hereby instructs the Partnership to issue the Closing Date
Common Units, the Closing Date Subordinated Units and the Deferred Issuance
Units, if any, in each case 50% directly to HINDL and 50% directly to GIP.

2.8    MLP GP LP Contribution and Issuance of General Partner Interest.
Notwithstanding any provision of the HTGP GP LLC Agreement, the Logistics GP LLC
Agreement or the Mentor Holdings LLC Agreement to the contrary, MLP GP LP hereby
contributes to the Partnership, as a capital contribution, the Contributed
Interests (the “GP Contribution”). In exchange for MLP GP LP’s contribution to
the Partnership of the GP Contribution pursuant to this Section 2.8 and the GP
Gathering Interest pursuant to Section 2.4(c), MLP GP LP is hereby issued
(a) the General Partner Interest (which General Partner Interest, after giving
effect to any exercise of the Over-Allotment Option and the Deferred Issuance,
represents a 2% general partner interest in the Partnership) and (b) all of the
limited partner interests in the Partnership classified as “Incentive
Distribution Rights” under the Partnership Agreement, and the Partnership hereby
accepts such GP Contribution. Immediately following such GP Contribution, MLP GP
LP shall and does hereby cease to be a member of each of Logistics GP, HTGP GP
and Mentor Holdings and shall thereupon cease to have or exercise any right or
power as a member of Logistics GP, HTGP GP or Mentor Holdings. The Partnership
hereby continues as the sole member of Logistics GP, HTGP GP and Mentor
Holdings, each of which is hereby continued without dissolution.

Each of the following transactions set forth in Sections 2.9 through 2.16 shall
be completed as of the Closing Time, and in any event only after completion of
the transactions set forth in Sections 2.1 through 2.8, in the order set forth
herein:

2.9    Issuances of Units to HINDL and GIP. The Parties acknowledge the issuance
of 5,141,327 Common Units and 13,639,827 Subordinated Units to HINDL and
5,141,327 Common Units and 13,639,827 Subordinated Units to GIP, representing an
aggregate 67.47% limited partner interest in the Partnership, in accordance with
Section 2.7.

2.10    Public Cash Contribution. The Parties acknowledge that, in connection
with the Offering, public investors, through the Underwriters, shall make a
capital contribution to the Partnership of approximately $339.9 million in cash
(the “IPO Proceeds”) in exchange for 14,780,000 Common Units (the “Firm Units”)
representing an aggregate 26.55% limited partner interest in the Partnership,
and new limited partners are being admitted to the Partnership in connection
therewith.

 

11



--------------------------------------------------------------------------------

2.11    Payment of Transaction Expenses by the Partnership and Retention of
Proceeds by the Partnership. The Parties acknowledge (a) the payment by the
Partnership, in connection with the closing of the Offering, of transaction
expenses of approximately $7.3 million (the “Transaction Expenses”), excluding
underwriting discounts of approximately $20.4 million in the aggregate but
including a structuring fee of 0.50% of the gross proceeds of the Offering
payable to certain of the Underwriters (the “Structuring Fee”), and (b) the
retention by the Partnership of $10.0 million for general partnership purposes
(the “Retained Proceeds”).

2.12    Redemption of the New LP Interest. The Partnership hereby redeems the
New LP Interest held by Midstream Holdings and shall distribute to Midstream
Holdings the initial contribution, in the amount of $10,000, initially made in
connection with the formation of the Partnership, along with any interest or
other profit that resulted from the investment or other use of such initial
contribution.

2.13    Distributions by the Partnership at the Closing. The Partnership shall
distribute to HIP LP an amount in cash equal to (a) the IPO Proceeds less
(a) the sum of the Transaction Expenses and the Retained Proceeds. Such
distribution shall, in whole or in part, be treated by HIP LP as reimbursement
of certain preformation capital expenditures, within the meaning of Treasury
Regulations Section 1.707-4(d). HIP LP shall, in turn, distribute 50% of such
amount to HINDL and 50% of such amount to GIP.

ARTICLE III

EXERCISE OF OVER-ALLOTMENT OPTION

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 2,217,000 Common Units representing an aggregate 3.98% limited
partner interest in the Partnership (the “Option Units”) at the Offering price
per Common Unit set forth in the Registration Statement, net of underwriting
discounts and the Structuring Fee. Upon any exercise of the Over-Allotment
Option, the Partnership will distribute to HIP LP an amount in cash equal to any
net cash proceeds from the sale of such Option Units, and HIP LP will distribute
to each of HINDL and GIP an amount equal to 50% of such net cash proceeds. Such
distribution to HIP LP shall, in whole or in part, be treated by HIP LP as
reimbursement of certain preformation capital expenditures, within the meaning
of Treasury Regulations Section 1.707-4(d). Upon the expiration of the Option
Period, pursuant to Section 2.7, the Partnership shall issue directly to each of
HINDL and GIP 50% of any Option Units not sold to the Underwriters pursuant to
the Over-Allotment Option.

ARTICLE IV

CONTRIBUTING PARTNERS’ WARRANTY

HIP LP warrants that the consideration to be received by it hereunder for the
assets that are contributed by it to the Partnership Group pursuant to this
Agreement has been determined assuming that the Partnership Group will not incur
any costs attributable to Unanticipated

 

12



--------------------------------------------------------------------------------

Maintenance Capital Expenditures during the twelve months ending March 31, 2018
(the “Warranty Period”). HIP LP agrees to pay, or reimburse the Partnership
Group for, any costs and expenses that are attributable to Unanticipated
Maintenance Capital Expenditures that are made by HTGP Opco, Gathering Opco,
Logistics Opco, Mentor Holdings or any of their respective subsidiaries,
respectively, during the Warranty Period; provided, however, that HIP LP shall
not be obligated to pay or reimburse any amounts attributable to Unanticipated
Maintenance Capital Expenditures: (a) to the extent the total amounts paid by
HIP LP pursuant to this Article IV would equal or exceed $10.0 million; (b) that
are not reasonably necessary to be made during the Warranty Period (i) in order
to comply with applicable laws or regulations or (ii) for the operation of the
assets of the Partnership Group as described in the Registration Statement; or
(c) that have been funded with capital contributions made by HIP LP pursuant to
the HTGP Opco Partnership Agreement, the Gathering Opco Partnership Agreement
and the Logistics Opco Partnership Agreement, respectively.

ARTICLE V

ADDITIONAL COVENANTS

5.1    Uncompleted Projects. HIP LP hereby covenants that it shall pay all of
the costs necessary to complete (a) each of the Uncompleted Projects of HTGP
Opco, Gathering Opco and Logistics Opco set forth on Exhibit A in accordance
with the applicable provisions of the HTGP Opco Partnership Agreement, Gathering
Opco Partnership Agreement or Logistics Opco Partnership Agreement, as
applicable, and (b) each of the Uncompleted Projects of Mentor LLC set forth on
Exhibit A. HIP LP agrees that all such costs shall be its sole obligation and
that it shall not, to the fullest extent permitted by law, be entitled to any
recovery or reimbursement for such costs; provided, however, that HIP LP shall
not be obligated to pay any amounts attributable to any Uncompleted Project on
which HTGP Opco, Gathering Opco, Logistics Opco or Mentor LLC, as applicable,
has not commenced work as of the second anniversary of the Closing Date.

5.2     Other Projects. HIP LP hereby covenants that it shall pay all of the
costs (a) as and when directed by HTGP GP, attributable to any of the Other
Projects of HTGP LLC set forth on Exhibit A; (b) as and when directed by
Gathering GP, that are attributable to any of the Other Projects of Gathering
LLC set forth on Exhibit A; and (c) as and when directed by Logistics GP, that
are attributable to any of the Other Projects of Logistics LLC set forth on
Exhibit A;. HIP LP agrees that all such costs shall be its sole obligation and
that it shall not, to the fullest extent permitted by law, be entitled to any
recovery or reimbursement for such costs; provided, however, that HIP LP shall
not be obligated to pay any amounts attributable to any Other Projects: (x) to
the extent the total amounts paid by HTGP LLC, Gathering LLC or Logistics LLC,
collectively, pursuant to this Section 5.2 would equal or exceed $20.0 million
or (y) that are incurred by HTGP LLC, Logistics LLC or Gathering LLC following
the second anniversary of the Closing Date.

5.3    Contribution of Additional Rolling Stock. HIP LP hereby covenants that it
shall contribute to Logistics Opco, as and when directed by Logistics GP, all or
a portion of the Additional Rolling Stock to the extent that such contribution
is reasonably necessary to the business of Logistics Opco or any of its
subsidiaries, in accordance with the applicable

 

13



--------------------------------------------------------------------------------

provisions of the Logistics Opco Partnership Agreement and agrees that any such
contribution shall be its sole obligation and that it shall not, to the fullest
extent permitted by law, be entitled to any recovery or reimbursement for the
value of such Additional Rolling Stock; provided, however, that HIP LP shall not
be obligated to contribute any portion of the Additional Rolling Stock that
Logistics GP has not directed HIP LP to contribute to Logistics Opco by the
second anniversary of the Closing Date.

ARTICLE VI

FURTHER ASSURANCES

From time to time after the date hereof, and without any further consideration,
each of the Parties shall execute, acknowledge and deliver all such additional
instruments, notices and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to more fully and effectively carry out the purposes and intent of
this Agreement. Without limiting the generality of the foregoing, the Parties
acknowledge that the Parties have used their good faith efforts to identify all
of the assets being contributed to the Partnership Group as required in
connection with this Agreement. However, due to the age of some of the assets
and the difficulties in locating appropriate data with respect to some of the
assets, it is possible that assets intended to be contributed ultimately to the
Partnership Group were not identified and therefore are not included in the
assets contributed to the Partnership Group as of the Effective Time. It is the
express intent of the Parties that the Partnership Group own all assets
necessary to operate the assets that are identified in this Agreement and in the
Registration Statement. To the extent that any assets were not identified but
are necessary to the operation of the assets that are so identified in this
Agreement and in the Registration Statement, then the intent of the Parties is
that all such unidentified assets are intended to be conveyed to the Partnership
Group pursuant to this Agreement. If any such assets are identified at a later
date, the Parties shall take all appropriate action required in order to convey
such assets to the Partnership or any applicable member of the Partnership
Group. Further, to the extent that any assets that are conveyed to the
Partnership Group hereunder are later identified by the Parties as assets that
the Parties did not intend to convey to the Partnership Group as reflected in
the Registration Statement, the Parties shall take all appropriate action
required to convey such assets to HIP LP or its designee.

Without limiting any liabilities of the Sponsor Entities or other remedies of
the Partnership Group applicable under this Agreement or any other agreements,
if and to the extent that the valid, complete and perfected transfer or
assignment of any assets by any Sponsor Entity to any member of the Partnership
Group or the acquisition of any assets from any Sponsor Entity by any member of
the Partnership Group would be a violation of applicable law or require any
additional consents, approvals or notifications in connection with the transfer
of such assets by any Sponsor Entity to any member of the Partnership Group that
have not been obtained or made by the Effective Time, then, unless the Parties
shall otherwise mutually determine, the transfer or assignment of such assets to
such member of the Partnership Group or the assumption of such assets by such
member of the Partnership Group, as the case may be, shall be automatically
deemed deferred and any such purported transfer, assignment or assumption shall
be null and void until such time as all legal impediments are removed or such
consents, approvals and notifications have been obtained or made.
Notwithstanding the foregoing, in such event the

 

14



--------------------------------------------------------------------------------

Sponsor Entities shall (a) hold such assets in trust for the benefit of the
Partnership Group, (b) not transfer or assign such assets, in whole or in part,
other than with the prior consent of the Partnership, and (c) use their
respective reasonable best efforts to assure that each member of the Partnership
Group receives all of the benefits of the assets attempted to have been
transferred to such member until such time as the attempted transfer is
complete, and each member of the Partnership Group shall bear all costs
associated with such assets (except costs associated with the attempted transfer
or perfecting such transfer, and subject to offset of any benefits of the assets
not received by the Partnership Group against associated costs incurred by the
Sponsor Entities) as if the transfer had been valid and complete.

ARTICLE VII

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS;

LIMITATIONS

7.1    Order of Completion of Transactions. The transactions provided for in
Section 2.1 through Section 2.8 shall be completed as of the Effective Time in
the order set forth in Article II. The transactions provided for in Section 2.9
through Section 2.13 shall be completed as of the Closing Time in the order set
forth in Article II. Following the completion of the transactions set forth in
Article II, the transactions provided for in Article III, if they occur, shall
be completed.

7.2    Effectiveness of Transactions. Notwithstanding anything contained in this
Agreement to the contrary, (a) none of the provisions of Section 2.1 through
Section 2.8 shall be operative or have any effect until the Effective Time and
(b) none of the provisions of Section 2.9 through Section 2.13 or Article III
shall be operative or have any effect until the Closing Time, at which
respective time all such applicable provisions shall be effective and operative
in accordance with Section 7.1 without further action by any Party.

7.3    Limitations. Distributions and redemption payments made or to be made
hereunder shall be subject to the Delaware Partnership Act and the Delaware LLC
Act, as applicable, notwithstanding any other provision of this Agreement.

ARTICLE VIII

MISCELLANEOUS

8.1    Costs. Except for the transaction expenses set forth in Section 2.11, the
Partnership shall pay all expenses, fees and costs, including, but not limited
to, all sales, use and similar taxes arising out of the contributions,
distributions, conveyances and deliveries to be made under Article II and shall
pay all documentary, filing, recording, transfer, deed and conveyance taxes and
fees required in connection therewith. In addition, the Partnership shall be
responsible for all costs, liabilities and expenses (including court costs and
reasonable attorneys’ fees) incurred in connection with the implementation of
any conveyance or delivery pursuant to Article VI (to the extent related to any
of the contributions, distributions, conveyances and deliveries to be made under
Article II).

8.2    Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or

 

15



--------------------------------------------------------------------------------

construction of any of the provisions hereof. The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole, and not to any particular provision of this
Agreement. All references herein to Articles and Sections shall, unless the
context requires a different construction, be deemed to be references to the
Articles and Sections of this Agreement. All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to” or other words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.

8.3    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

8.4    No Third Party Rights. The provisions of this Agreement are intended to
bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement; provided, however, that GIP shall be
considered a third party beneficiary hereunder.

8.5    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

8.6    Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT
INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO
IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT.

8.7    Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

 

16



--------------------------------------------------------------------------------

8.8    Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the conflicts committee of the General Partner’s board of directors.

8.9    Termination. This Agreement may be terminated at any time prior to the
Closing Time by the written agreement of all the Parties. Notwithstanding
anything to the contrary in this Agreement, nothing in this Agreement will have
any effect until the Effective Time.

8.10     Integration. This Agreement and the instruments referenced herein and
in the exhibits attached hereto supersede all previous understandings or
agreements among the parties, whether oral or written, with respect to the
subject matter of this Agreement and such instruments. This Agreement and such
instruments contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof. There are no unwritten oral agreements
between the parties. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or from part
of this Agreement unless it is contained in a written amendment hereto executed
by the parties hereto after the date of this Agreement.

8.11    Deed; Bill of Sale; Assignment. To the extent required and permitted by
applicable law, this Agreement shall also constitute a “deed,” “bill of sale” or
“assignment” of the assets and interests referenced herein.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

HESS MIDSTREAM PARTNERS LP By:   Hess Midstream Partners GP LLC, its general
partner By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS MIDSTREAM
PARTNERS GP LP By:   Hess Midstream Partners GP LLC, its general partner By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS MIDSTREAM
PARTNERS GP LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS INFRASTRUCTURE
PARTNERS LP By:   Hess Infrastructure Partners GP LLC, its general partner By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS INFRASTRUCTURE
PARTNERS GP LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer

 

Signature page to Contribution Agreement



--------------------------------------------------------------------------------

HESS CORPORATION By:  

/s/ John P. Rielly

Name:   John P. Rielly Title:   SVP and Chief Financial Officer HESS INVESTMENTS
NORTH DAKOTA LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS MIDSTREAM
HOLDINGS LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS NORTH DAKOTA
EXPORT LOGISTICS OPERATIONS LP By:   Hess North Dakota Export Logistics GP LLC,
its general partner By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS NORTH DAKOTA
EXPORT LOGISTICS GP LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS NORTH DAKOTA
EXPORT LOGISTICS LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS NORTH DAKOTA
EXPORT LOGISTICS HOLDINGS LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer

 

Signature page to Contribution Agreement



--------------------------------------------------------------------------------

HESS NORTH DAKOTA PIPELINES OPERATIONS LP By:   Hess North Dakota Pipelines GP
LLC, its general partner By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS NORTH DAKOTA
PIPELINES GP LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS NORTH DAKOTA
PIPELINES LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS NORTH DAKOTA
PIPELINES HOLDINGS LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS TGP OPERATIONS
LP By:   Hess TGP GP LLC, its general partner By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS TGP GP LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS TGP HOLDINGS LLC
By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer

 

Signature page to Contribution Agreement



--------------------------------------------------------------------------------

HESS TIOGA GAS PLANT LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS MENTOR STORAGE
HOLDINGS LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer HESS MENTOR STORAGE
LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer

 

Signature page to Contribution Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Uncompleted Projects

 

   BUD2766    Pipeline Leak Detection - Red Sky    Gathering LLC    BUD0847   
Fiber Optic Repairs from TRT to TGPE    Export Logistics LLC    BUD2477    Flare
Install @ RTF    Export Logistics LLC    BUD2767    Pipeline Leak Detection -
Goliath    Gathering LLC    BUD2654    Hunt ESD system    Gathering LLC   
BUD2644    TGP Alarm Management software (Experion)    TGP LLC    BUD2650   
Purchase back-up Lab GC    TGP LLC    BUD2651    Clark Turbocharger safety
upgrades    TGP LLC    BUD2764    Silurian/TGP security fence    Gathering LLC
   BUD2818    SOR Section 30 Integrity Repair Project    Gathering LLC   
BUD0639    SoR COE Land pipeline replacements - Priority 3    Gathering LLC   
BUD2656    Rail Switch Point protectors    Export Logistics LLC    BUD2662   
TRT NGL Production Header Relief Valve Modifications    Export Logistics LLC   
BUD2658    Launcher/Receiver Fencing (DOT) Keene Oil Gathering    Gathering LLC
   BUD2653    Silurian/TGP security fence    TGP LLC    BUD0807    Midstream
Metering Gap Closure    TGP LLC    BUD0924    Midstream Metering Gap Closure -
TRT    Export Logistics LLC    BUD2686    ICONICS Gen 32 - 64 Upgrade for
Midstream Gas Gathering    Gathering LLC    BUD2655    Access Platforms for
accessing valves for operational tasks    Export Logistics LLC    BUD2657   
Launcher/Receiver Fencing (DOT) Goliath Pipeline    Gathering LLC



--------------------------------------------------------------------------------

Other Projects

 

   BUD0884    Pipeline Replacement Project (NOR)    Gathering LLC    BUD2497   
RTF Hard Surfacing and Fencing    Export Logistics LLC    BUD2146    Power
Boiler at TGP    TGP LLC    BUD2141    Paving Repair at TGP    TGP LLC   
BUD0920    Sustaining maintenance 2018+    TGP LLC    BUD2173M    Engineering
Funds for unknown projects    Gathering LLC    BUD2174M    Engineering Funds for
unknown projects    TGP LLC    BUD1352    Red Sky Gas Sustaining Maintenance
2018+    Gathering LLC    BUD2172M    Engineering Funds for unknown projects   
Export Logistics LLC    BUD2142    Amine Bldg Structure Upgrade at TGP    TGP
LLC    BUD1354    Hawkeye Gas Sustaining Maintenance 2018+    Gathering LLC   
BUD1356    Goliath Gas Sustaining Maintenance 2018+    Gathering LLC    BUD1351
   Red Sky Oil Sustaining Maintenance 2018+    Gathering LLC    BUD1353   
Hawkeye Oil Sustaining Maintenance 2018+    Gathering LLC    BUD2468    Third
Transfer Pump from RTF Tanks    Export Logistics LLC    BUD2770    Sustaining
maintenance 2018+    Export Logistics LLC    BUD2771    Sustaining maintenance
2018+    Export Logistics LLC    BUD2646    CC Residue inlet manifold rebuild   
Gathering LLC    BUD1355    Goliath Oil Sustaining Maintenance 2018+   
Gathering LLC